Citation Nr: 1545589	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  13-02 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether the appellant's character of discharge from service is a bar to VA benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The appellant had active military service from May 1970 to October 1974.  The appellant's discharge was characterized as under conditions other than honorable.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision by the VA Regional Office (RO) in Milwaukee, Wisconsin.  

In August 2015, the appellant testified during a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required to provide the Veteran with a VA examination to determine whether the appellant was insane at the time of his unauthorized absences leading to his discharge.  Throughout the record, the appellant has made several arguments concerning his character of discharge; however, during the hearing, he seemingly suggested that he may have been insane at the time of the offenses leading to his discharge from the Marine Corps.

In summary, in an August 2010 statement, the appellant's representative asserted that the appellant suffered head trauma while he was serving on active duty in the Marine Corps, and he underwent a profound change in mental attitude and performance following the injury.  He stated that the appellant was falsely accused of crimes by a civilian authority and that the charges were later dismissed; however, the Marine Corps convicted the appellant during a court martial based upon the initial charges made by the civilian authority.  The appellant alleged that the Marine Corps failed to recognize or treat him for the residuals of his head trauma, and that his court martial plea was coerced while he was under the influence of prescribed narcotics.  He also contended that he was tortured by the Marine Corps by being forced to stand for hours on end while he was suffering from an injury from a gunshot wound to his leg.  

A review of the record shows that the appellant sustained a head injury during the attempted robbery of a grocery store in Gary, Indiana, in April 1971, during a period of unauthorized absence (UA) or absence without leave (AWOL).  

In a July 2010 statement addressed to a physician, the appellant stated that, while he was on his way back to base from leave, he walked into the middle of the robbery of a small store.  He indicated that he wound up in the middle of a fire fight between the store owner and the robbers, and he was shot in the forehead.  He related that he was taken to private hospitals in Gary, Indiana, and he was admitted to the head trauma center for two operations on his head.  Following his return to base, he indicated that he returned to active duty without a physical or psychological evaluation, and his performance rapidly deteriorated.  

During the August 2015 hearing, the appellant indicated that after he returned to active duty, he was not treated for his head injury and he had a "nervous breakdown."  He also stated that he endured physical and psychological torture in 1973 and 1974 that was worse than anything "inflicted upon a person short of death itself."

In a DD Form 149, Application for Correction of Military Record, dated in June 2009, the appellant stated that his undesirable discharge was coerced due to ineffective assistance of counsel and that he signed the discharge documents under the influence of prescribed narcotics and under extreme duress.  He also indicated that he was diagnosed with a chronic severe passive-aggressive disorder in 1972, during service, that was never treated and progressed into posttraumatic stress disorder (PTSD).  In a statement associated with the application, the appellant related, "I wasn't in the right state of mind due to mental and physical disabilities" and, specifically, that he was under the influence of "prescribed[,] stup[e]fying, mind[-]altering drugs (Demerol Injections and Codene pills)" during the time that he sought a voluntary discharge from service.  

In a September 2009 statement, the appellant reported that he was diagnosed with a mental disorder by the Navy in 1971 or 1972.  He also indicated that the Marine Corps taught him to "forcefully deal with situations.... and [he was] never taught how to turn that response off when confronted with situations [that he felt] threatened by."  He also stated, "...I was taught to react quick[ly] to fight America[']s common enem[ies] and any threat I encounter... The Marine Corps clicked on the violent warrior switch inside my mind- but failed to turn it off or show me how to so I go from passive to super aggressive at a moment[']s notice when I feel threatened."

The Board notes that, in an August 1974 Physical Evaluation Board (PEB) report of proceedings and findings, the PEB determined that the appellant had a chronic, severe passive-aggressive personality.  However, the Board observes that there is no medical opinion of record to address whether the appellant was insane at the time of the offenses leading to his discharge, utilizing VA's definition of insanity.  VA regulations provide that an insane person is one (1) who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (2) who interferes with the peace of society; or (3) who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).  Thus, the Board finds that the appellant should be provided an appropriate VA mental disorders examination to obtain such an opinion, taking into account the standard necessary to determine if the appellant was insane at the time of the offenses resulting in his discharge from service.

In addition, in a September 2009 statement, the appellant stated that he applied for a character of discharge upgrade to a discharge under honorable conditions by the Navy Discharge Review Board.  There are several other references and copies of a June 2009 application for an upgraded discharge associated with the record.  The AOJ should contact the Navy's Board of Correction of Military Records to determine whether the appellant applied for a character of discharge upgrade and obtain any documentation pertaining to any application.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Navy's Board of Correction of Military Records to determine whether the appellant applied for a character of discharge upgrade, to specifically include any applications submitted in 2009.  Any documentation pertaining to any such application should be obtained and associated with the claims file.

2.  Request that the appellant provide the names and addresses of any and all health care providers who have provided treatment for any psychiatric symptoms, to specifically include private treatment, to include surgeries pertaining to a gunshot wound to the head, in April 1971.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, schedule the appellant for a VA mental disorders examination by a psychiatrist or psychologist to determine whether he was insane under VA regulations at the time of his numerous periods of unauthorized absences from May 1970 to October 1974.

The appellant's electronic claims folder must be reviewed by the examiner in conjunction with the examination.  Such review must be noted in the examination report.

After the examination, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that:

(i) The appellant's period(s) of unauthorized absence were the result of an acquired psychiatric disability;

(ii) A psychiatric disability caused a prolonged deviation from the appellant's normal behavior; or

(iii) interfered with the peace of society; or

(iv) caused him to so depart from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(b). 

The examiner should provide a thorough explanation for these opinions.  The examiner should comment on any other relevant medical opinions of record.  If the examiner is unable to provide an opinion without resort to speculation, he or she must explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must thoroughly review and address the Veteran's service personnel records.  

The examiner is advised that the appellant is competent to report injuries and symptoms, and that the appellant's statements must be considered in formulating the requested opinion.

4.  Notify the appellant that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the appellant does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the appellant and his representative.  After the appellant and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




